OPINION — AG — IF THIS INSTITUTION (OR ANY OTHER INSTITUTION WITHIN THE OKLAHOMA STATE SYSTEM FOR HIGHER EDUCATION, UNIVERSITY, COLLEGES) HAS A FUND DERIVED FROM ANY OF THE SOURCES MENTIONED (OKLAHOMA ALCOHOLIC BEVERAGE BOARD, HEALTH, INSURANCE, PUBLIC WELFARE, REAL ESTATE, EMPLOYMENT SECURITY (COMMISSIONS OR BOARDS)) IN SECT. 4 OF HOUSE BILL NO. 523 AS ONE OF THE "FUNDS DERIVED FROM SOURCES OTHER THAN STATE COLLECTED FUNDS" WITHIN THE MEANING OF THE TERMS AS USED IN PAR. 4 OF SECT. 12 OF THE OKLAHOMA CENTRAL PURCHASING ACT; AND THAT, THEREFORE, ACQUISITIONS SUCH AS ARE INVOLVED IN YOUR QUESTION, TO BE PAID OUT OF SUCH FUND, ARE SECLUDED FROM THE PURVIEW OF SAID CENTRAL PURCHASING ACT BY THE PROVISIONS OF SAID PAR. 4, SECTION 12 OF HOUSE BILL NO. 523. CITE: 74 O.S.H. 85.12-4 (JAMES C. HARKIN)